index vil no tam-107546-99 cc intl br2 internal_revenue_service aug national_office technical_advice_memorandum taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer fc1 year date date date dollar_figurex issue whether a payment by taxpayer to a swiss entity pursuant to a non-compete agreement is subject_to the percent tax on fixed_or_determinable_annual_or_periodical_gains_profits_and_income under sec_881 of the internal_revenue_code and therefore subject_to_withholding under sec_1442 facts taxpayer is a domestic_corporation that manufactures product in the united_states taxpayer is currently owned percent each by two united_states citizens prior to year taxpayer was a c_corporation owned one third each by the two current shareholders and fc1 a swiss entity tam-107546-99 on date pursuant to a non-compete agreement agreement between taxpayer and fc1 executed on date taxpayer paid fc1 dollar_figurex the payment was in consideration for fc1's covenant_not_to_compete with taxpayer’s business within north america for a period ending on date during year fc1 did not have a permanent_establishment within the united_states prior to year other than its investment in taxpayer fc1 did not have an investment in any united_states operations taxpayer contends that its payment to fc1 is industrial_and_commercial_profits exempt from u s tax under article lll of the income_tax treaty between switzerland and the united_states signed on date convention taxpayer contends that the payment is in lieu of the industrial_and_commercial_profits that fc1 otherwise could have earned by engaging in commercial activity in the united_states citing 1_tc_1180 340_f2d_97 6th cir and ltr date in addition taxpayer argues that because fc1 received a payment from a business competitor in return for fc1's agreement not to move into the geographic area of and compete in taxpayer's business the payment is a commercial settlement arising from the business of fc1 and therefore must be industrial_or_commercial_profits to fc1 therefore under the convention there would be no income subject_to united_states tax because fc1 does not have a permanent_establishment within the united_states in the alternative taxpayer argues that its payment to fc1 is a royalty under article viii of the convention taxpayer points to the language in article viii of the convention that refers to other like property and rights and argues that because a payment for a non-compete agreement is not specifically excluded from the treaty definition of a royalty it should be included under the above language article viii of the convention reserves taxation of royalty payments to a swiss entity that does not have a permanent_establishment in the united_states to switzerland therefore under the convention there would be no income subject_to united_states tax because fc1 does not have a permanent_establishment within the united_states law and analysis sec_881 imposes for each taxable_year a tax except as provided in subsection c of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income tam-107546-99 sec_1442 provides that in the case of foreign_corporations subject_to taxation under this subtitle there shall be deducted and withheld at the source in the same manner and on the same items of income as provided in sec_1441 a tax equal to percent thereof sec_1441 provides that except as otherwise provided in sec_1441 all persons in whatever capacity acting having control or payment of any of the items of income specified in sec_1441 to the extent that any of such items constitute gross_income from sources within the united_states of nonresident_aliens shall deduct and withhoid from such items a tax equal to the items of income described in sec_1441 include wages compensation and other fixed or determinable annual or periodical income sec_1_1441-2 of the income_tax regulations provides in part income is fixed when it is to be paid in amounts definitively predetermined income is determinable whenever there is a basis for calculation by which the amount to be paid may be ascertained sec_1461 provides in part that every person required to deduct and withhold tax under sec_1442 is liable for such tax sec_894 states the provisions of this title shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer consequenily the determination of the applicability of united_states income_tax and withholding obligations depends upon the application of the provisions of the convention the key question is whether the income from the agreement is characterized as industrial_or_commercial_profits under article iii as royalties under article viii or as neither and thus taxed under sec_881 if the income from the agreement is characterized as industrial_or_commercial_profits governed by article ill or as royalties governed by article viii there would be no income subject_to united_states tax because fc1 does not have a permanent_establishment within the united_states income is neither industrial_or_commercial_profits nor royalties under the convention then it is taxable under sec_881 and subject_to_withholding under sec_1442 if the income from the non-compete agreement is not industrial_or_commercial_profits under article ill of the income_tax treaty between switzerland and the united_states article lil a of the treaty entitled permanent establishments provides l d tam-107546-99 a swiss_enterprise shall not be subject_to taxation by the united_states in respect of its industrial_and_commercial_profits unless it is engaged ina trade_or_business in the united_states through a permanent_establishment situated therein on the entire income of such enterprise from sources within the united_states if it is so engaged the united_states may impose its tax article i h of the treaty entitled treaty terms defined provides as used in this treaty the term industrial_or_commercial_profits includes manufacturing mercantile mining financial and insurance profits but does not include income in the form of dividends interest rents or royalties or remuneration for personal services provided however that such excepted items of income shall subject_to the provisions of this treaty be taxed separately or together with industrial_or_commercial_profits in accordance with the laws of the contracting states the language of the convention does not explicitly address income derived from non-compete agreements article ii h provides a noninclusive list of types of profits that are industrial_and_commercial_profits because they are derived from the active_conduct of a business by contrast the essence of a non-compete agreement is an agreement to refrain from engaging in business it follows that consideration for an agreement not to engage in an active business cannot be characterized as business profits this conclusion is supported by 1_tc_1180 in korfund the tax_court examined the source_of_income paid to a nonresident_alien_individual and a nonresident foreign_corporation pursuant to a noncompetition agreement outside the treaty context it focused in particular on the source issue because there would have been no basis under domestic law to tax the income if it was foreign source however in order to determine the source the court had to determine the character of the income the tax_court held that the source_of_income was in the united_states and in the course of its opinion characterized the income from noncompetition agreements as income from interests in property in this country and did not characterize the income as from the performance of business activity emphasis added by reasoning that the nonresident_aliens might have received amounts here for services or information but were willing to forego that right and possibility for a limited period for consideration id the court in its analysis concludes that income received was not for services the court reasoned that t c the nonresident foreign_corporation had the right to compete with petitioner in the united_states and canada and for that purpose to form a 'g2- tam-107546-99 competitive company or to assist others in forming one likewise the nonresident_alien_individual had the right to serve other corporations or individuals in the united_states engaged in a business similar to petitioner's as a consultant and to furnish them information of value to their business they were willing to and did give up rights in this country for a limited time for a consideration payable in the united_states the circuit_court in 98_f2d_753 2d cir calls the exclusive right to publish an interest in property in the united_states so here in our opinion the rights of fhe nonresident_aliens were interests in property in this country they might have received amounts here for services or information but were willing to forego that right and possibility for a limited period for consideration what they received was in lieu of what they might have received the situs of the right was in the united_states not elsewhere and the income that flowed from the privileges was necessarily earned and produced here these rights were property of value and the income in question was derived from the use thereof in the united_states id emphasis added the court's conclusion that the noncompetition income is from interests in property in this country runs counter to taxpayer's assertion that the income is from the conduct of business activity ' consequently since income from a non-compete agreement does not derive from an actual income producing activity but rather from inaction or forbearance of income producing activity which is a property right of value such income is not industrial_or_commercial_profits within the meaning of article iii of the convention income from the non-compete agreement is not a royalty under article viii of the income_tax treaty between switzerland and the united_states article viii of the convention entitled royalties provides royalties and other_amounts derived as consideration for the right to use copyrights artistic and scientific works patents designs plans secret processes and formulae trademarks and other like property and rights including rentals and like payments in respect of motion picture films or ‘taxpayer cites ltr date however the letter_ruling was issued to a different taxpayer and does not constitute precedent sec_6110 96_tc_675 beck v commissioner t c memo barnes v commissioner tcmemo_1994_95 tam-107546-99 for_the_use_of industrial commercial or scientific equipment from sources within one of the contracting states by a resident or corporation or other entity of the other contracting state not having a permanent_establishment in the former state shall be exempt from taxation in such former state the letter of submittal from the department of state to the president dated date on the convention between the united_states and switzerland for the avoidance of double_taxation with respect to income taxes letter further elaborates on article viii of the convention the letter’s discussion of article viii provides in part articles vi vil and viii deal with moveable capital items such as dividends interest and certain types of royalties emphasis added income from non-compete agreements is not explicitly mentioned in the definition of royalties however all of the examples constitute income from the use or disposition of intellectual_property in addition the letter contemplates that not all types of royalties are included in the definition in article viii after the list of examples the treaty language provides that royalty income includes payments from other like property or rights under the doctrine_of ejusdem generis where general words follow specific words the general words are construed to embrace only objects similar in nature to those objects enumerated by the preceding specific words since the examples only include royalties from the use of intellectual_property under application of the doctrine_of ejusdem generis other like property or rights should not include payments for rights that are not similar in nature such as from non-compete agreements which involve inaction or forbearance of income producing activity since income from the agreement is not industrial_or_commercial_profits within the meaning of article ii and is not a royalty payment under article vii it is taxable under sec_881 and subject_to_withholding under sec_1442 as described above the tax_court in korfund has held that income from non- compete agreements in which parties agree to forebear from competition in the united_states are from sources within the united_states under the agreement fc1 agreed to refrain from competition with taxpayer within north america therefore under the rationale of korfund the portion of the payment that is attributable to fc1's forbearance from competition in the united_states will be from sources within the united_states we express no opinion regarding the allocation of the payment to forbearance by fc from competition with taxpayer within the united_states to the extent any portion of the sutherland stat const sth ed tam-107546-99 payment is allocable to portions of north america outside the united_states such portion of the payment would be foreign source in this case the amount_paid pursuant to the non-compete agreement was fixed at dollar_figurex and falls within the definition of fixed or determinable annual or periodical payments accordingly since the source of at least some of the income is the united_states petitioner had an obligation to withhold on at least a portion of the payment to fc1 pursuant to the agreement conclusion as set forth above the payment made under the non-compete agreement is a fixed and determinable annual or periodical payment not covered by the convention and is taxable by the united_states at least in part since the source of at least a portion of the income is from within the united_states accordingly since the source of at least a portion of the income is the united_states petitioner had an obligation to withhold at a percent rate on the portion of the payment which reflects the portion of the non- compete agreement attributable to the united_states caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent - end -
